DETAILED ACTION

Allowable Subject Matter
Claims 1-7, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 15, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the new added limitations as follows:
wherein the first memory device includes a third instruction set configured to operate the scheduler, the third instruction set defining a plurality of layers of the CNN configured to analyze the datafile, the third instruction set instructing the scheduler to one of activate and deactivate each of the PEs applicable to each layer such that the PEs are activated and deactivated as needed on a per-layer basis; 
wherein the third instruction set defines a kernel size for each of the layers, and wherein the scheduler is configured to activate and deactivate each PE according to the kernel size associated therewith, 2S/N 16/193,303Atty Dkt No. P046245-US-NP/GM5129PUS 
wherein the datafile is comprised of a plurality of bitmap images and each layer is configured to analyze a plurality of tiles selected from the bitmap images; and 
wherein the scheduler is configured to activate and deactivate each PE on a per- layer basis according to a data size of each tile.
	

wherein the PEs applicable to each layer are selectively activated and deactivated such that the PEs are activated and deactivated as needed on a per-layer basis; 
wherein a kernel size is defined for each of the layers, and wherein each PE is activated and deactivated on a per-layer basis according to the kernel size associated therewith; 
wherein each layer is configured to analyze a plurality of tiles selected from the bitmap image file; and 
wherein each PE is activated and deactivated on a per-layer basis according to a data size of each tile.

Regarding claims 2-7, 11-14, 16, and 18-22, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balasubramaniyan et al. (US Pat. No. 10,614,148 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662